Chief Justice Campbell
delivered the opinion of the court.
The questions involved in this case are substantially the same as those considered in Merwin v. The Board, ante p. 169. The complaint in the case at bar, however, contains averments, not found in the complaint there, that in disallowing the fees the board acted arbitrarily, without investigation or consideration, and was prompted by malice, ill will and personal dislike of plaintiff. Whether, if such allegations were established, the judgment should be different, we need not determine; for there was no finding by the trial court that such was the motive of the board, and from the record before us we cannot discover that it was. The decision there governs here, and the judgment is, therefore, affirmed.

Affirmed.